         Case 1:20-cv-02405-EGS Document 101-2 Filed 11/07/20 Page 1 of 1



     STATE             Origin plant     1st Sweep Count 2nd Sweep Count
KS            Wichita KS                      0               0
KS            Kansas City MO                  9               43
KY            Lexington KY                    12              0
KY            Louisville KY                   24              10
KY            Paducah KY                      0               0
MA            Boston MA                       0               55
MA            Brockton MA                     0               28
MA            Central MA                      0               0
MA            Middlesex-Essex MA              0               10
PA            Altoona PA                      4               0
PA            Erie PA                         0               0
PA            Harrisburg PA                   43              52
PA            Johnstown PA                    14              2
PA            Lancaster PA                    0               37
PA            Lehigh Valley PA               126              61
PA            Pennwood, PA                    0               0
PA            Philadelphia PA                 59              83
PA            Pittsburgh PA                   27              39
PA            Scranton PA                     4               16
